The defendant was charged with prostitution. The jury returned verdict of guilty, and from judgment imposing sentence, defendant appealed.
The record discloses that there was sufficient evidence offered by the State to carry the case to the jury on the charge of engaging in prostitution as defined by the statute. G.S., 14-203. There was general verdict of guilty. The defendant offered no evidence.
Exception was noted to the admission by the court, over objection, of testimony tending to show the bad character of the three women who resided in the house occupied by the defendant. This testimony, together with evidence of the reputation of the house, is made competent by statute in cases of prostitution. G.S., 14-206; S. v. Waggoner, 207 N.C. 306,176 S.E. 566; S. v. Sinodis, 189 N.C. 565, 127 S.E. 601.
The exception that the judge's charge did not comply with G.S., 1-180, cannot be sustained. S. v. Dilliard, 223 N.C. 446.
In the trial we find
No error.